Citation Nr: 0812874	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  05-05 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
arthritis of the lumbar spine, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1943 to 
March 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claim for an 
increased evaluation for post-traumatic arthritis of the 
lumbar spine, currently evaluated as 10 percent disabling.

In February 2005, the veteran filed a motion to advance his 
case on the docket due to his age and declining health.  He 
is 82 years old.  The veteran's motion to advance this case 
on the docket based on a finding of good cause, the age of 
the veteran is granted.  See 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran has asserted that he is entitled to a higher 
evaluation than the 10 percent he is currently assigned for 
his post traumatic arthritis of the lumbar spine.  The Board 
has determined that further development of the claim is 
warranted before appellate action may be completed in this 
case in accordance with VA's duty to notify and duty to 
assist imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159.

The veteran's last VA Examination (VAE) was administered in 
February 2004.  In his October 2004 Notice of Disagreement 
(NOD), as well as his February 2008 statement through his 
Accredited Representative, the veteran alleged that his 
condition worsened since his last VAE.  Therefore, a new and 
contemporaneous VA examination should be administered to 
determined the veteran's current disability.  See 38 C.F.R. § 
3.159 (2007); see also VAOPGCPREC 11-95 (1995) (a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1995).

Moreover, the February 2004 VAE was inadequate because it did 
not include complete range of motion studies of the 
thoracolumbar spine or consider the veteran's pain on motion.  
VA must analyze the range of motion in all directions 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237 (see also 
38 C.F.R. § 4.71a, Plate 5) as well as evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. §§  4.40, 4.45, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).   

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all relevant VA 
medical records from since April 2004.  
The RO should also request that the 
veteran provide or identify any additional 
relevant private medical records.

2.  After any such records are obtained, 
the veteran should be afforded a 
comprehensive VA spine examination to 
determine the nature and extent of his 
service-connected low back disability.  
All necessary tests and studies should be 
conducted. The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination, who should 
acknowledge such receipt and review in any 
report generated as a result of this 
remand. The examiner must state whether 
the veteran's post-traumatic arthritis of 
the lumbar spine causes limitation of 
motion and/or pain and to what extent.  
The examiner should be asked to determine 
whether the spine exhibits additional pain 
and loss of motion with pain and if 
feasible, these determinations should be 
expressed in terms of the degree. The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups. 

3.  The claim should then be readjudicated 
and the veteran afforded a Supplemental 
Statement of the Case ("SSOC") and 
afforded a reasonable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



